Case: 19-1301    Document: 59    Page: 1   Filed: 09/30/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                EMERSON ELECTRIC CO.,
                      Appellant

                            v.

                       SIPCO, LLC,
                      Cross-Appellant
                  ______________________

                   2019-1301, 2019-1490
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 00359.
                  ______________________

                Decided: September 30, 2020
                  ______________________

    DOUGLAS HALLWARD-DRIEMEIER, Ropes & Gray LLP,
 Washington, DC, for appellant. Also represented by JAMES
 RICHARD BATCHELDER, JAMES LAWRENCE DAVIS, JR.,
 DANIEL W. RICHARDS, East Palo Alto, CA; STEVEN PEPE,
 New York, NY.

    GREGORY J. GONSALVES, Gonsalves Law Firm, Falls
 Church, VA, for cross-appellant.
                  ______________________
Case: 19-1301     Document: 59     Page: 2    Filed: 09/30/2020




 2                         EMERSON ELECTRIC CO.   v. SIPCO, LLC



     Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
 O’MALLEY, Circuit Judge.
      This is an appeal from an inter partes review proceed-
 ing requested by Emerson Electric Co. (“Emerson”). The
 U.S. Patent Trial and Appeal Board (the “Board”) con-
 cluded that claims 32, 34, 37–38, 55–57 and 59 (the
 “Ground 3 claims”) of U.S. Patent No. 6,437,692 (“the ’692
 patent”) are unpatentable because they are anticipated, or
 would have been obvious over the Cunningham reference.
 J.A. 33–51. The Board concluded, however, that Emerson
 failed to establish, by a preponderance of the evidence, that
 claims 1, 3–8, and 11–14 (the “Ground 1 claims”) and
 claims 24–31, 42, 43, 46–49, 51–54 and 60–64 (the “Ground
 2 claims”) are unpatentable. J.A. 51. Emerson appeals the
 Board’s findings of patentability with respect to the
 Ground 2 claims. Patent Owner SIPCO, LLC (“SIPCO”)
 cross-appeals the Board’s invalidity findings with respect
 to the Ground 3 claims. Because we agree with the Board’s
 claim construction of the “low-power radio frequency sig-
 nal” limitations and conclude that substantial evidence
 supports the Boards underlying factual findings, we affirm.
                       I. BACKGROUND
                      A. The ’692 Patent
      The ’692 patent, entitled “System and Method for Mon-
 itoring and Controlling Remote Devices,” relates to a com-
 puterized remotely operated system for monitoring,
 reporting on, and controlling remote systems. ’692 patent,
 col. 1, ll. 26–28. At the time of the invention, existing mon-
 itoring and controlling systems typically implemented a lo-
 cal network of hard-wired sensors and actuators, and a
 local controller. Id., col. 2, ll. 18–21. According to the pa-
 tent, however, these prior art systems were costly to oper-
 ate. Id.   They involved expenses associated with
 developing and installing local components, as well as op-
 erational expenses associated with connecting functional
Case: 19-1301     Document: 59      Page: 3    Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                         3



 sensors and controllers with the local controller. Id., col. 2,
 ll. 22–24. These systems were also susceptible to a single
 point of failure because of their reliance on local control-
 lers. Id., col. 5, ll. 39–40. The claimed invention of the ’692
 patent does not require a local controller, and transfers sys-
 tem information from the remote system to a wide area net-
 work (“WAN”) gateway interface with integrated software
 applications to process that information. Id., col. 2, ll. 47–
 51.
     As relevant to Emerson’s appeal of Ground 2, inde-
 pendent claims 24, 42, 49, and 60 recite a method and sys-
 tem for controlling remote devices and control systems
 implementing the above-recited system information trans-
 fer. Claims 24, 42, 49 and 60 all contain limitations di-
 rected to a computer on a WAN issuing a control signal in
 response to data originating from a sensor on the side of a
 gateway (the “control signal” limitation). J.A. 23. Inde-
 pendent claim 24 is illustrative and recites:
      24. A method for controlling a system compris-
      ing:
      remotely collecting data from at least one sensor;
      processing the data into a radio-frequency (RF)
      signal;
      transmitting the RF signal, via a relatively low-
      power RF transceiver, to a gateway;
      translating the data in the RF signal into a net-
      work transfer protocol;
      sending the translated data to a computer,
      wherein the computer is configured to appropri-
      ately respond to the data generated by the at
      least one sensor by generating an appropriate
      control signal;
      sending the control signal via the network to the
      gateway;
Case: 19-1301    Document: 59     Page: 4    Filed: 09/30/2020




 4                        EMERSON ELECTRIC CO.   v. SIPCO, LLC



      translating the control signal from a network
      transfer protocol into an RF control signal;
      transmitting the RF control signal;
      receiving the RF control signal;
      translating the received RF control signal into an
      analog signal; and
     applying the analog signal to an actuator to effect
     the desired system response.
 ’692 patent, col. 20, ll. 43–63 (emphasis added). All of the
 Ground 2 claims include the control signal limitation.
     As relevant to SIPCO’s cross-appeal of Ground 3, inde-
 pendent claims 32 and 55 recite a system for monitoring
 remote devices and a method for collecting information and
 providing data services, respectively. Independent claim
 32 recites:
      32. A system for monitoring remote devices com-
      prising:
      at least one sensor adapted to generate an elec-
      trical signal in response to a physical condition;
     at least one wireless transmitter configured to
     encode the electrical signal, the wireless trans-
     mitter further configured to transmit the en-
     coded electrical signal and transmitter
     identification information in a low-power radio-
     frequency (RF) signal;
     at least one gateway connected a wide area net-
     work (WAN) configured to receive and translate
     the RF signal, the gateway further configured to
     deliver the encoded electrical signal and trans-
     mitter identification information to a computer
     on the WAN; and
Case: 19-1301    Document: 59       Page: 5   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                       5



     a computer configured to execute at least one
     computer program that formats and stores select
     information responsive to the electrical signal for
     retrieval upon demand from a remotely located
     device.
 ’692 patent, col. 21, ll. 19–36 (emphasis added). Claims 34,
 36, 37, and 38 depend from claim 32. Independent claim 55
 recites:
     55. A method for collecting information and
     providing data services comprising:
     adaptively configuring a data translator at the
     output of a local controller, wherein the data
     translator converts the output data stream into
     an information signal consisting of a transmitter
     code and an information field;
     adaptively configuring at least one transmitter
     with the data translator, wherein the transmitter
     converts the information signal into a low-power
     RF signal;
     placing a plurality of relatively low-power radio
     frequency (RF) transceivers dispersed geograph-
     ically wherein the low-power RF signal is re-
     ceived and repeated as required to communicate
     the information signal to a gateway, the gateway
     providing access to a WAN;
     translating the low-power RF signal within the
     gateway into a WAN compatible data transfer
     protocol;
     transferring the translated low-power RF signal
     via the WAN to a computer wherein the computer
     is configured to manipulate and store data pro-
     vided in said signal; and
     granting client access to the computer.
Case: 19-1301    Document: 59      Page: 6    Filed: 09/30/2020




 6                         EMERSON ELECTRIC CO.   v. SIPCO, LLC



 ’692 patent, col. 23 l. 43–col. 24 l. 5 (emphasis added).
 Claims 56–57, and 59 depend from claim 55.
                       B. Cunningham
      U.S. Patent No. 6,124,806 (“Cunningham”), entitled
 “Wide Area Remote Telemetry,” issued on September 26,
 2000. Cunningham relates to “the fields of automatic me-
 ter reading of electric, gas, water meters and other sys-
 tems,” including systems that can communicate with data
 collection modules via wireless transmission. J.A. 1045,
 col. 1 ll. 15–18; J.A. 1047, col. 6 ll. 11–50. The reference
 discloses a remote-device monitoring system that uses a
 sensor interface module, a data collection module, commer-
 cially available information transmission systems, and a
 host module. J.A. 1046, col. 4 ll. 51–53.
      According to Cunningham, the monitoring system op-
 erates as follows: (1) the sensor interface modules gather
 customer demand and usage information; (2) the sensor in-
 terface modules transmit the information to the data col-
 lection module over unlicensed radio frequency bands;
 (3) the data collection module transmits information to the
 host module over commercially available information
 transmission systems; (4) the host module gathers, stores,
 and processes the information; and (5) the host module
 communicates the processed information as needed to ap-
 propriate consumers using commercially available infor-
 mation transmission systems. J.A. 1046, col. 4, ll. 54–67.
 Cunningham asserts that the above-described system al-
 lows for near real-time information processing that is sim-
 plified relative to then-existing systems. J.A. 1046, col. 4,
 ll. 42–46.
                    C. Procedural History
     On November 30, 2016, Emerson filed a petition re-
 questing inter partes review of claims 1, 3–8, and 11–14,
 24–32, 34, 36–38, 42, 43, 46–49, 51–57, and 59–64, present-
 ing three grounds of unpatentability. J.A. 2, 93. On June
Case: 19-1301     Document: 59      Page: 7   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                        7



 1, 2017, the Board determined that Emerson had a reason-
 able likelihood of prevailing on Ground 3 but not Grounds
 1 and 2. J.A. 3. Accordingly, the Board instituted an inter
 partes review on the Ground 3 claims, but did not institute
 review on the claims challenged under Grounds 1 and 2.
Id. The Board held an oral hearing on January 24, 2018.
Id.
      After the Supreme Court issued its decision in SAS In-
 stitute v. Iancu, 138 S. Ct. 1348 (2018), the Board modified
 its institution decision to include all challenged claims on
 all grounds presented in Emerson’s petition. J.A. 597. The
 Board denied Emerson’s request to obtain and file addi-
 tional evidence, but authorized the parties to file additional
 briefing with respect to the newly instituted grounds. J.A.
 608. The Board held a supplemental oral hearing on Sep-
 tember 27, 2018. J.A. 718–759.
     On November 28, 2018, the Board issued its Final
 Written Decision. J.A. 1–52. The Board determined that
 Emerson failed to prove, by a preponderance of the evi-
 dence, that the Ground 1 and Ground 2 claims are un-
 patentable. J.A. 19–33. The Board, however, concluded
 that the Ground 3 claims are unpatentable because they
 are anticipated or would have been obvious in light of Cun-
 ningham. J.A. 33–51. In reaching this determination, the
 Board held that the “low-power radio frequency (RF) sig-
 nal” and “low-power RF signal” terms (the “low-power RF
 signal” limitations) should be given their “plain and ordi-
 nary meaning,” or “construed to encompass transmit-
 ters/transceivers that transmit low power signals.” J.A.
 14–15. Applying this construction, the Board found that
 the Cunningham reference discloses “low power, radio fre-
 quency transmissions.” J.A. 14.
      Emerson timely appeals the Board’s Final Written De-
 cision with respect to the Ground 2 claims. SIPCO cross-
 appeals the Board’s final decision with respect to the
Case: 19-1301      Document: 59       Page: 8    Filed: 09/30/2020




 8                           EMERSON ELECTRIC CO.    v. SIPCO, LLC



 Ground 3 claims. We have jurisdiction pursuant to 28
 U.S.C. § 1295(a)(4)(A).
                         II. DISCUSSION
     Emerson appeals the Board’s determination with re-
 spect to the Ground 2 claims. It challenges the Board’s (1)
 factual findings that Cunningham does not disclose the
 “control signal” limitation and that the prior art does not
 disclose a “translating” limitation and (2) refusal to grant
 Emerson’s request to submit new evidence. Appellant Br.
 25–27. SIPCO cross-appeals the Board’s obviousness de-
 termination with respect to the Ground 3 claims. It objects
 to the Board’s (1) claim construction of the “low-power RF
 signal” limitations and (2) factual findings that Cunning-
 ham discloses relatively “low-power” transceivers and a
 gateway that delivers an “encoded electrical signal” to a
 computer on the WAN. Appellee Br. 25–26. We address
 each issue in turn.
  A. Substantial Evidence Supports the Board’s Findings
 that Cunningham Does Not Disclose the “Control Signal”
   or “Translating” Limitations of the Ground 2 Claims
     We review the Board’s legal determination of obvious-
 ness de novo, and its underlying factual findings for sub-
 stantial evidence. PPC Broadband, Inc. v. Corning Optical
 Commc’ns RF, LLC, 815 F.3d 747, 751 (Fed. Cir. 2016).
 Substantial evidence is “such relevant evidence as a rea-
 sonable mind might accept as adequate to support a con-
 clusion.” In re Gartside, 203 F.3d 1305, 1316 (Fed. Cir.
 2000).
     In its Final Written Decision, the Board found that the
 Ground 2 claims were not obvious, because, inter alia, Cun-
 ningham does not satisfy the “control signal” or “translat-
 ing” limitations. J.A. 24–29. Per the language of the
 claims, the “control signal” must be capable of being “trans-
 lated” into an analog signal so that it can control a device.
 See, e.g., ’692 patent, col. 20 ll. 54–63; id., col. 22 ll. 24–37;
Case: 19-1301     Document: 59      Page: 9   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                        9
id., col. 23 ll. 8–27. Cunningham’s “controlling infor-
 mation,” however, refers to “varying utility prices,” and the
 Board determined that these utility prices do not constitute
 a “control signal” because they “do not cause a controlling
 action to be done to the device.” J.A. 27. The Board also
 concluded that Emerson failed to establish how these util-
 ity prices could be “translated” from a network transfer
 protocol into an RF control signal, and then from an RF
 control into an analog signal. J.A. 27–28. Emerson argues
 that the Board’s factual findings are erroneous because
 they are unsupported by substantial evidence.
      We disagree. Cunningham discloses a device adjust-
 ment module (“DAM”) that monitors and controls the oper-
 ation of various devices and applications. J.A. 1067, col. 46
 ll. 64–67. The reference explains, as an example, that a
 DAM can be used to control a thermostat, and that by re-
 ceiving “controlling information,” i.e., “varying utility
 prices,” from a host module, the DAM can “adjust the oper-
 ation usage to stay below increased billing increment costs
 for energy supply and usage.” J.A. 1067–68, col. 46 l. 64–
 col. 47, l. 10. The disclosed “utility prices,” however, only
 serve as information, not control signals. In the context of
 the thermostat example, “some calculation must be done on
 those prices outside of the HVAC device to determine
 whether a change to a device setting should be made.” J.A.
 27 (quoting J.A. 1067–68, col. 46 l. 62–col. 47 l. 10). “While
 ‘utility prices’ may be information related to controlling the
 device or even used in determining whether to control the
 device[,] they do not cause a controlling action to be done
 to the device.” J.A. 27. Thus, substantial evidence sup-
 ports the Board’s finding that the “controlling information”
 in Cunningham is not a “control signal.”
     Emerson posits that, even if the Cunningham reference
 is deficient, the missing limitation is satisfied by U.S. Pro-
 visional Application No. 60/058,978 (the “’978 provisional”),
 which is incorporated to Cunningham. Appellant Br. 49.
 Emerson maintains that the Board improperly
Case: 19-1301    Document: 59      Page: 10    Filed: 09/30/2020




 10                        EMERSON ELECTRIC CO.   v. SIPCO, LLC



 “disregard[ed] the disclosures of the ’978 [p]rovisional,” and
 accordingly, its conclusions are unsupported by substantial
 evidence.
     Reading Emerson’s opening brief, one might be led to
 believe that the Board’s consideration of the ’978 provi-
 sional was cursory. But a review of the Board’s Final Writ-
 ten Decision establishes the opposite—that the Board did
 consider the reference and, over five pages, explained why
 the disclosure was lacking. See J.A. 28–33. As the Board
 recognized, the ’978 provisional discloses “routines to re-
 duce the amount of energy used by monitoring and control-
 ling HVAC and lighting usage,” J.A. 1435, but it does not
 disclose sending any control signals from the computer to
 the actuator, as required by the claims. J.A. 30. And even
 if we assume that the disclosed “Williams Network Control
 Center” creates control signals, the reference does not dis-
 close how those signals are translated from network trans-
 fer protocol to RF signals, and then from RF signals to an
 analog signal. See J.A. 14. We also find that substantial
 evidence supports the Board’s finding that a POSA would
 not have been motivated to combine the ’978 provisional
 embodiment with Cunningham’s “utility prices” embodi-
 ment, such that the host module sends “control signals” in-
 stead of mere “controlling information.” As the Board
 noted, “in Cunningham, the [DAM]—which is not on the
 network but rather on the other side of the asserted gate-
 way—uses the price information, along with locally-ob-
 tained energy usage information, to generate control
 signals.” J.A. 32–33. Thus, substantial evidence supports
 the Board’s findings that Cunningham does not disclose
 the “control signal” limitation.
     Because substantial evidence supports the Board’s
 findings that Cunningham fails to disclose a “control sig-
 nal,” Emerson’s arguments with respect to the “translat-
 ing” limitation necessarily fail. The Ground 2 claims recite
 “translating the control signal from a network transfer pro-
 tocol into an RF control signal” and “translating the
Case: 19-1301     Document: 59       Page: 11     Filed: 09/30/2020




 EMERSON ELECTRIC CO.    v. SIPCO, LLC                          11



 received RF control signal into an analog signal.” ’692 pa-
 tent, col. 20 ll. 54–63 (emphasis added); see also id., col. 22
 ll. 24–37; id., col. 23 ll. 8–27. Thus, if the prior art reference
 fails to disclose a “control signal,” the “translating” limita-
 tion cannot be met. Emerson argues that the Board failed
 to consider other references, such as McGowan and Mason,
 that allegedly teach “translating control signals from a net-
 work transfer protocol into an RF control signal” and from
 an “RF control signal into an analog signal.” Appellant Br.
 54–59. But these references only teach the translating pro-
 cess—they do not disclose the “control signal” itself. See,
 e.g., J.A. 991, col. 1 ll. 10–13 (“The present invention pro-
 vides a method and system by which a fixed network radio
 frequency (RF) communication system is made compliant
 with the standard CEBus protocol.”); J.A. 1069 (disclosing
 the digital to analog conversion). Indeed, Emerson’s peti-
 tion relied on these references, not for their disclosure of a
 “control signal,” but for their teachings directed to the
 translating a signal into an RF signal, and from an RF sig-
 nal to an analog signal. Compare J.A. 150 (citing to Cun-
 ningham for its alleged disclosure of “generating an
 appropriate control signal”), with J.A. 152–53 (“To the ex-
 tent that the Board does not believe that Cunningham’s
 gateway (data collection module) performs the claimed
 translating and transmitting of claim elements [24h] and
 [24i], it would have been obvious to do so . . . Alternatively,
 Mason discloses that a gateway (node 18) translates a con-
 trol signal from a network transfer protocol (TCP/IP) into
 a RF control signal (CEBUS RF protocol signal), which is
 thereafter transmitted to the appropriate meter.”) and J.A.
 154–55 (“Cunningham, however, does not explicitly dis-
 close translating the received RF control signal into an an-
 alog signal and thereafter applying the analog signal to an
 actuator to effect the desired system response. McGowan
 teaches this concept.”).
     Accordingly, we conclude that the Board’s factual find-
 ings that Cunningham failed to disclose the “control signal”
Case: 19-1301     Document: 59      Page: 12     Filed: 09/30/2020




 12                         EMERSON ELECTRIC CO.    v. SIPCO, LLC



 and “translating” limitations are supported by substantial
 evidence.
   B. The Board Did Not Abuse its Discretion in Denying
              Emerson’s Expert Declaration
      “We review the Board’s evidentiary ruling for abuse of
 discretion which may be found if the Board violated gov-
 erning law.” Belden Inc. v. BerkTek LLC, 805 F.3d 1064,
 1077-78 (Fed. Cir. 2015). “An abuse of discretion is found
 if the decision: (1) is clearly unreasonable, arbitrary, or fan-
 ciful; (2) is based on an erroneous conclusion of law; (3)
 rests on clearly erroneous fact finding; or (4) involves a rec-
 ord that contains no evidence on which the Board could ra-
 tionally base its decision.” Bilstad v. Wakalopulos, 386
F.3d 1116, 1121 (Fed. Cir. 2004).
     After the Board amended its institution decision to in-
 clude all challenged claims on all grounds presented in Em-
 erson’s petition, the petitioner indicated that, in addition
 to supplemental briefing, it would like “to obtain and sub-
 mit additional evidence.” J.A. 605. The Board authorized
 Emerson to submit supplemental briefing, but denied its
 request to obtain and file additional evidence. J.A. 608.
 Citing to 37 C.F.R. § 42.23(b), the Board explained that a
 petitioner is generally “limited to the petition and associ-
 ated evidence with regard to the ground, and may not sub-
 mit a reply or additional evidence.” J.A. 606. It also noted
 that Emerson’s reliance on cases such as Genzyme Thera-
 peutic Products v. Biomarin Pharm. Inc., 825 F.3d 1360
 (Fed. Cir. 2016) was inapposite, because those cases con-
 sidered whether the introduction of new evidence preju-
 diced the patent owner, not whether the Board was
 required to allow the petitioner to introduce new evidence.
 J.A. 606. Emerson now argues on appeal that the Board’s
 refusal to allow Emerson to submit new evidence “violated
 the APA and Due Process,” and speculates that the Board
 “would almost certainly not have repeated its erroneous
Case: 19-1301    Document: 59      Page: 13   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                      13



 reading of Cunningham’s disclosures.” Appellant Br. 31,
 61.
     We find that the Board acted within its discretion. As
 we explained in Intelligent Bio-Systems, Inc. v. Illumina
 Cambridge Ltd., 821 F.3d 1359 (Fed. Cir. 2016), “[i]t is of
 the utmost importance that petitioners in the IPR proceed-
 ings adhere to the requirement that the initial petition
 identify ‘with particularity’ the ‘evidence that supports the
 grounds for the challenge to each claim.’” Id. at 1369 (quot-
 ing 35 U.S.C. § 312(a)(3)). “All arguments for the relief re-
 quested in a motion must be made in the motion. A reply
 may only respond to arguments raised in the corresponding
 opposition, patent owner preliminary response, or patent
 owner response.” 37 C.F.R. § 42.23(b). Accordingly, Emer-
 son’s failure to present evidence regarding “new claim con-
 struction proposals relevant to the [originally-denied
 grounds],” cannot be cured by the Board’s modified institu-
 tion decision. As the Board noted, “Petitioner did not pro-
 pose an express construction for any limitation in its
 Petition.” J.A. 606. Thus, this is not the type of case in
 which the evidence is allowable because it “is a legitimate
 reply to evidence introduced by the patent owner.” Anacor
 Pharm., Inc. v. Iancu, 889 F.3d 1372, 1381 (Fed. Cir.
 2018). 1




     1   We also note that, while the Board refused to allow
 Emerson to submit new evidence, it allowed the petitioner
 “to comment on the sufficiency of the Petition, [the Board’s]
 determination in the original Institution Decision, and any
 impact caused by the amended Institution Decision and
 subsequent proceedings.” J.A. 607. It then allowed the pe-
 titioner to submit a 10-page supplemental brief, as well as
 a reply to the patent owner’s response, and it afforded the
 parties another oral hearing on these newly instituted
 grounds. J.A. 607–609.
Case: 19-1301    Document: 59     Page: 14    Filed: 09/30/2020




 14                        EMERSON ELECTRIC CO.   v. SIPCO, LLC



     We conclude that the Board did not abuse its discretion
 in denying Emerson’s request to submit new evidence.
 C. The Board Did Not Err in its Construction of the “Low-
     Power Radio Frequency (RF) Signal” Limitations
      This court reviews the ultimate construction of a claim
 de novo, with subsidiary factual findings involving extrin-
 sic evidence reviewed for substantial evidence. Knowles
 Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358, 1361–62
 (Fed. Cir. 2018). Once a patent expires, the Board must
 apply the claim construction standard set forth in Phillips
 v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005). In re CSB-
 Sys. Int’l, Inc., 832 F.3d 1335, 1342 (Fed. Cir. 2016). That
 is, the words of a claim “are generally given their ordinary
 and customary meaning,” as the term would have been un-
 derstood by a person of ordinary skill in the art at the time
 of the invention. Phillips, 415 F.3d at 1312–1313.
     In its cross-appeal, SIPCO contends that the Board’s
 invalidity findings with respect to Ground 3 are erroneous
 because, inter alia, the Board (1) improperly construed the
 “low-power radio frequency (RF) signal” limitations under
 the “broadest reasonable interpretation” (BRI) standard;
 and (2) based on this standard, adopted an erroneous con-
 struction. Appellee Br. 25, 61.
     We disagree. We do not believe the Board applied the
 wrong standard. In construing the “low-power radio fre-
 quency[/RF] signal” limitations, the Board agreed with
 Emerson that these terms “should be given their plain and
 ordinary meaning.” J.A. 14. It rejected SIPCO’s proposed
 construction of “low power” to mean “signals having a ‘lim-
 ited transmission range,’” explaining that the text of the
 claim language says nothing of “transmission range.” J.A.
 14–15. It did not do so because that construction was not
 the broadest reasonable one. While the Board acknowl-
 edged that the ’692 patent specification describes a rela-
 tionship between power and transmission range, the Board
 pointed out that “the specification does not equate these
Case: 19-1301    Document: 59      Page: 15   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                      15



 two distinct transmission properties.” J.A. 14. Accord-
 ingly, the Board concluded that, consistent with their
 “plain and ordinary meaning,” the disputed limitations
 “encompass transmitters/transceivers that transmit low
 power signals.” J.A. 14–15. That language and conclusion
 are consistent with the framework set forth in Phillips.
 Phillips, 415 F.3d at 1312–15 (“We have frequently stated
 that the words of a claim ‘are generally given their ordinary
 and customary meaning.”), not BRI. See also In re CSB-
 Sys., 832 F.3d at 1340 (“Typically, claims in issued patents
 are construed using the framework set forth in Phillips v.
 AWH Corp., which emphasizes considering the plain mean-
 ing of the claim terms themselves in light of the intrinsic
 record.”).
      We acknowledge that the Board’s Final Written Deci-
 sion contains certain inconsistencies. For example, in re-
 citing the legal standard for claim construction, the Board
 stated that “[a] claim in an unexpired patent that will not
 expire before a final written decision is issued shall be
 given its broadest reasonable construction in light of the
 specification of the patent in which it appears.” J.A. 10
 (quoting 37 C.F.R. § 42.100(b) (2016)). The parties also do
 not dispute that the Board mistakenly declared that the
 ’692 patent claims priority to August 2, 1999, as opposed to
 June 22, 1998. J.A. 4; Appellant Br. 62–63; Appellee Br.
 46. But the Board’s reference to the “broadest reasonable
 construction” does not clearly establish that it applied the
 wrong standard. Indeed, it was in that same paragraph
 that the Board explained that “we generally give claim
 terms their ordinary and customary meaning.” J.A. 10.
 Thus, despite the Board’s apparent confusion as to the ’692
 patent’s priority date, the fact remains that the Board con-
 strued the “low-power RF signal” limitations according to
 their “plain and ordinary meaning.” Accordingly, we con-
 clude that these statements, while flawed, were harmless.
Case: 19-1301    Document: 59      Page: 16    Filed: 09/30/2020




 16                        EMERSON ELECTRIC CO.   v. SIPCO, LLC



     We also conclude that the Board’s claim construction of
 the “low power RF signal” limitation is not erroneous under
 the Phillips framework.
      First, the claim language does not support SIPCO’s
 narrowly proposed construction of “low-power RF signal” to
 have “a limited transmission range.” Appellee Br. 63. For
 example, independent claim 32 recites “at least one wire-
 less transmitter . . . configured to transmit the encoded
 electrical signal and transmitter identification information
 in a low-power radio-frequency (RF) signal.” ’692 patent,
 col. 21 ll. 27–32. It does not, however, mention the signal’s
 range, let alone disclose a “limited transmission range.”
 Similarly, independent claim 55 discloses “a low-power RF
 signal” and a plurality of low-power RF transceivers “dis-
 persed geographically wherein the low-power RF signal is
 received and repeated,” but it does not characterize the
 transmission range of this signal. ’692 patent, col. 23 l. 50–
 col. 24 l. 4. The “claim language upon which [SIPCO] relies
 does not mention transmission range;” rather, the claim
 limitations refer only to “power.” J.A. 13. Accordingly, the
 claims, which “define the metes and bounds of the pa-
 tentee’s invention,” do not suggest a restriction on the
 transmission range of the claimed “low-power RF signal.”
 Thorner v. Sony Comput. Entertainment Am. LLC, 669
F.3d 1362, 1367 (Fed. Cir. 2012) (citing Phillips, 415 F.3d
 at 1313).
      The written description also does not support SIPCO’s
 proposed construction. As the Board recognized, the writ-
 ten description describes a relationship between power and
 transmission range, but it “does not equate these two dis-
 tinct transmission properties.” J.A. 13. For example, in
 describing a preferred embodiment, the ’692 patent states
 that the control system’s transceivers “are relatively small
 in size and transmit a relatively low power RF signal. As
 a result, in some applications, the transmission range of a
 given transceiver may be relatively limited.” ’692 patent,
 col. 5 ll. 50–54 (emphasis added). The written description
Case: 19-1301    Document: 59      Page: 17   Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                      17



 also states that, when stand-alone transceivers are dis-
 persed so that only one transceiver picks up a transmission
 from a given integrated transceiver, this is “due in part to
 the low power transmission nature of each transmitter.”
 ’692 patent, col. 6, l. 67–col. 7 l. 4 (emphasis added). But
 neither of these statements suggest that that low power RF
 signals necessarily have a limited range. That a low power
 RF signal may have a limited transmission range in “some
 applications” does not mean that it always has this charac-
 teristic. ’692 patent, col. 5 ll. 53–54 (emphasis added). The
 Board correctly recognized this distinction, concluding that
 limited transmission range does “not necessarily correlate
 with low power, but instead may depend on multiple fac-
 tors beyond power, such as frequency, hardware design,
 and environment.” J.A. 13–14. In this context, descrip-
 tions of embodiments comprising transceivers of a “rela-
 tively limited transmission range” say little about the plain
 and ordinary meaning of a “low-power RF signal.” See ’692
 patent, col. ll. 50–57. And in any event, “it is . . . not
 enough that the only embodiments, or all of the embodi-
 ments contain a particular limitation to limit a claim term
 beyond its ordinary meaning.” Aventis Pharma S.A. v. Hos-
 pira, Inc., 675 F.3d 1324, 1330 (Fed. Cir. 2012). See also
 Innova/Pure Water, Inc. v. Safar Water Filtration Sys.,
 Inc., 381 F.3d 1111, 1117 (Fed. Cir. 2004) (“[E]ven where a
 patent describes only a single embodiment, claims will not
 be read restrictively unless the patentee has demonstrated
 a clear intention to limit the claim scope.” (internal quota-
 tion omitted)).
     SIPCO also argues that the Board’s construction is er-
 roneous because it is inconsistent with this court’s claim
 construction in SIPCO, LLC v. Emerson Electric Co., 939
F.3d 1301 (Fed. Cir. 2019), which involved similar subject
 matter, but a different patent—U.S. Patent No. 8,908,842
 (the “’842 patent”). Appellee Br. 54. In that case, we con-
 strued the term “low-power” in “low-power transceiver” to
 correlate with “limited transmission range.” See SIPCO,
Case: 19-1301     Document: 59      Page: 18     Filed: 09/30/2020




 18                         EMERSON ELECTRIC CO.    v. SIPCO, LLC
939 F.3d at 1308. Pointing to our prior holding, SIPCO ar-
 gues that the “low-power RF signal” limitations in the ’692
 patent must correlate with a “limited transmission range.”
Id.
     From the outset, we are not bound by our prior con-
 struction because that decision has been vacated on other
 grounds. See Emerson Elec. Co. v. SIPCO, LLC, 207 L. Ed.
2d 1049 (U.S. June 15, 2020). But even if that decision had
 not been vacated, it offers little support for SIPCO’s posi-
 tion with respect to the ’692 patent. As we have frequently
 explained, claim construction issues presented in patent
 cases are highly fact and case-specific because they rely on
 the intrinsic evidence: the claim language, the written de-
 scription, and the prosecution history. Phillips, 415 F.3d
 at 1312–1317. Accordingly, the construction of a particular
 term in one patent will not necessarily bear on the inter-
 pretation of the same term in a subsequent patent because
 the factual context is different. The term may be identical,
 but the intrinsic evidence is not. See also Phillips, 415 F.3d
 at 1319 (“In sum, extrinsic evidence may be useful to the
 court, but it is unlikely to result in a reliable interpretation
 of patent claim scope unless considered in the context of
 the intrinsic evidence.”). Accordingly, in a case such as the
 one before us—where the two patents are unrelated and do
 not share any intrinsic evidence—our prior holding in
 SIPCO is neither controlling nor afforded substantial
 weight.
     Even if we were to consider our prior construction of
 “low power” in the prior proceeding, moreover, the infer-
 ences we drew in that earlier proceeding cannot be imputed
 to the current appeal. The written descriptions of the ’842
 patent and the ’692 patent differ, and the ’692 patent does
 not contain the disclosures that we relied on to construe the
 claims of the ’842 patent. In SIPCO, we construed “low-
 power transceiver” to mean “a device that transmits and
 receives signals at a power level corresponding to limited
 transmission range” because the ’842 patent “repeatedly
Case: 19-1301    Document: 59      Page: 19     Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                        19



 ties” the device to this characteristic. Id. For example, the
 ’842 patent written description states that, in the context
 of “an extremely low power transmitter,” the user “will
 have to be in close proximity, (e.g., several feet) to the re-
 ceiver,” ’842 patent, col. 5, l. 67–col. 6 l. 3, and that the
 invention’s “extremely low-power operation also helps to
 prevent the unlawful interception of the electromagnetic
 signals.” Id., col. 6 ll. 4–11. The patent also states that “it
 may be desirable to use a cellular transmitter, instead of a
 low-power RF transmitter . . . because the automobile may
 break down a relatively significant distance from the near-
 est pay-type telephone (e.g., location of the nearest trans-
 ceiver).” Id., col. 14 ll. 15–21. We determined that these
 repeated references to “distance” were significant, and that
 these disclosures supported our conclusion that a low-
 power transmitter, as opposed to a cellular transmitter,
 has a limited transmission range. SIPCO, 939 F.3d at
 1308–09.
      The ’692 patent written description does not contain
 any similar language. It does not state that low-power RF
 signals have “limited transmission range,” or include any
 of the proximity language that was significant to our deter-
 mination in the prior appeal. In describing a preferred em-
 bodiment, the specification acknowledges that “in some
 applications, the transmission range of a given transceiver
 may be relatively limited,” ’692 patent, col. 5 ll. 53–54, but
 it also states that in other instances, the low-power RF sig-
 nal may be sufficient. Id., col. 7 ll. 5–6 (“However, in cer-
 tain instances two, or even more, stand-alone transceivers
 may pick up a single transmission.”). Without more, we see
 no reason to depart from the plain and ordinary meaning
 of the term. Phillips, 415 F.3d at 1312. Accordingly, we
 determine that the intrinsic evidence does not limit the
 term such that the “low-power RF signal” limitations
 should be construed to have a “limited transmission
 range.” We conclude that the Board’s construction of the
 “low-power RF signal” limitations in accordance with their
Case: 19-1301    Document: 59     Page: 20    Filed: 09/30/2020




 20                        EMERSON ELECTRIC CO.   v. SIPCO, LLC



 plain and ordinary meaning, “to encompass transmit-
 ters/transceivers that transmit low power signals,” is cor-
 rect.
    D. Substantial Evidence Supports the Board’s Factual
  Findings that Cunningham Discloses the “Low-Power RF
  Signal” and “Encoded Electrical Signal” Limitations of the
                      Ground 3 Claims
     In light of our claim construction determination above,
 we conclude that substantial evidence supports the Board’s
 factual findings that Cunningham discloses the “low-power
 RF signal” limitation because: (1) Cunningham discloses
 wireless transmitters; (2) the wireless transmitters can be
 configured to transmit a “low-power RF signal” according
 to the correct claim; and (3) the wireless transmitters can
 alternatively be configured to transmit a low-power trans-
 mission over a limited range according to SIPCO’s pro-
 posed construction. J.A. 35–36.
     Cunningham discloses a sensor interface module
 (“SIM”) that “communicate[s] with data collection modules
 110 through a hardwire or wireless transmission 108.” J.A.
 1047 col. 6, ll. 11–13. The Federal Communications Com-
 mission (“FCC”) Bulletin, which SIPCO relies upon, defines
 a “low power transmitter” as one which complies with the
 FCC regulations. J.A. 2486. Cunningham identifies that
 “the preferred embodiment communicates by using a fre-
 quency-hopping spread-spectrum transmission in an unli-
 censed range, such as 902–928 MHz.” J.A. 1047 col. 6, ll.
 16–18. The FCC regulations state, that for a transmitter
 in this frequency range, the maximum power output for a
 “low-power transmitter” is 1 Watt. J.A. 2502. Cunning-
 ham discloses the transmission power for the SIM is 100
 mW, significantly below the FCC maximum. J.A. 1053 col.
 18, ll. 56–62. Cunningham also appreciates that the SIM
 could operate with a transceiver that is both low-power and
 limited range. J.A. 1047 col. 6, ll. 13–16 (“various types of
Case: 19-1301    Document: 59      Page: 21    Filed: 09/30/2020




 EMERSON ELECTRIC CO.   v. SIPCO, LLC                       21



 known, low-power, radio-frequency transmissions may be
 utilized”).
     We also conclude that substantial evidence supports
 the Board’s findings that Cunningham discloses a gateway
 that delivers an “encoded electrical signal” and transmitter
 identification information to a computer on the WAN (the
 “encoded electrical signal” limitation). J.A. 35–36. As the
 Board noted, Cunningham’s data collection module
 (“DCM”): (1) receives an encoded cumulative sensor read-
 ing; and (2) sends the reading and transmitter identifica-
 tion information identifying the SIM to the host computer,
 J.A. 1048, col. 7, ll. 19–21 (“The data collection modules 110
 transmit the information received from the sensor inter-
 face modules 102 over a data module connection 116 to a
 network system 118.”); J.A. 1060, col. 31, ll. 6–8 (“Infor-
 mation from the sensor interface module 102 is decoded
 and processed in the data collection module 110 and pre-
 pared for transmission to the host module 122”). Cunning-
 ham also discloses that this transmission is in the form of
 an internet protocol signal. J.A. 1067, col. 45, ll. 60–67
 (“The data collection module will send and receiv[e] infor-
 mation to and from the host module as an Internet protocol
 (TCP/IP) signal.”). J.A. 36.
     Because the Board’s factual findings with respect to the
 “low-power RF signal” and “encoded electrical signal” limi-
 tations are supported by substantial evidence, we agree
 that the Ground 3 claims are unpatentable because they
 would have been obvious as a matter of law.
                        III. CONCLUSION
    For the foregoing reasons, we affirm the Board’s deter-
 minations.
                         AFFIRMED
                            COSTS
     No costs.